Citation Nr: 0823419	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-31 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from July 24, 2003?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
post traumatic stress disorder, and assigned a 30 percent 
evaluation effective July 24, 2003.  In November 2006, the RO 
assigned a 50 percent evaluation effective July 24, 2003.

The record raises the issue of entitlement to service 
connection for alcohol abuse secondary to post traumatic 
stress disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  
 

FINDING OF FACT

Since July 24, 2003, the veteran's post traumatic stress 
disorder has been productive of occupational and social 
impairment, with deficiencies in most areas, but it has not 
been productive of total occupational and social impairment.


CONCLUSION OF LAW

Since July 24, 2003, a 70 percent rating, but not higher, for 
PTSD has been warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.2, 4.10, 
4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication or prejudices the appellant.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Legal Criteria

In a March 2004 rating decision entitlement to service 
connection for PTSD was granted and a 30 percent evaluation 
was assigned, effective July 24, 2003.  The veteran appealed, 
and in a November 2006 rating decision, a 50 percent 
evaluation was assigned, effective July 24, 2003.  The 
veteran has appealed the assignment of the 50 percent 
evaluation, arguing that he warrants at least a 70 percent 
evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.    38 C.F.R. § 4.7 (2007).

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2007).  Finally, the evaluation assigned to a 
psychiatric disorder depends on the occupational and social 
impairment actually caused by psychiatric symptoms.  38 
C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which 
addresses PTSD, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful situations (including work or a worklike setting); 
and inability to establish and maintain effective 
relationships.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, to include his written contentions, service 
treatment records, service personnel records, post-service 
medical records, and VA examination reports.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this regard, the veteran was seen at a Vet Center in June 
2003 where he reported his in-service stressors.  Since 
returning from Vietnam he described having been married 
twice, having numerous jobs in three different occupational 
fields, and a history of recurrent and intrusive nightmares 
about Vietnam.

The veteran was seen for a VA examination in January 2004 at 
which time he reported survivor guilt, flashbacks, emotional 
problems, weekly nightmares, loss of interest in hobbies, 
difficulty keeping a job, and mild memory loss.  He denied a 
history of suicidal ideation.  Mental status examination was 
notable for a serious affect, and only fair judgment.  The 
appellant was described as constricted.  He was appropriately 
groomed, cooperative, alert, oriented, and his speech was 
spontaneous.  There was no evidence of any hallucinations or 
delusions.  Suicidal ideation was not reported.  The examiner 
opined that the veteran would benefit from medication to 
treat his post traumatic stress disorder.  A global 
assessment of functioning score of 45 was assigned, 
reflecting her view that the veteran's PTSD was productive of 
serious symptoms, or serious difficulty in social, 
occupational, or school functioning.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders.  
  
VA outpatient records from March 2005 note that the appellant 
retired in June 2004, and that since his retirement he had 
experienced an increase in his symptoms to include anger, 
depression, persistent troubling thoughts, nightmares and 
difficulty sleeping.  The appellant was noted to very 
concerned about the war in Iraq, particularly because his son 
was then serving with the Marines. 

At a June 2005 Vet Center session the treating social worker 
opined that the appellant suffered from severe post traumatic 
stress disorder.  It was noted that the veteran experienced 
occupational and social impairment with deficiencies in most 
areas.  He was quick to anger, had poor impulse control, and 
was unable to establish and maintain effective relationships.

In December 2005, the veteran ad his spouse testified before 
a hearing held at the RO.  He reported having flashbacks, and 
being very concerned about his son's potential deployment to 
Iraq with the Marines.  He described being a loner, and not 
wanting to be involved with anyone. 

The veteran was seen for a VA compensation examination in 
January 2006 at which time he reported increasing symptoms to 
include daily flashbacks, irritability, hypervigilance, and a 
low mood.  The appellant described an on going history of 
violence, but no history of arrests.  Mental status 
examination was notable for a dysphoric affect, poor insight, 
and fair judgment.  There was no evidence of hallucinations, 
delusions, obsessions or compulsions.  He did report constant 
feelings of guilt, hopelessness, social withdrawal, 
difficulty concentrating, and nihilistic ideation.  He also 
reported daily flashbacks, depression when smelling oriental 
food, and trying to avoid thoughts, feelings, or 
conversations associated with Vietnam.  He described 
attempting to secure work, but being unable to hold onto a 
job.  Suicidal ideation was denied.  A global assessment of 
functioning score of 40 was assigned in light of the 
veteran's nihilistic ideation, and significant dysfunction 
occupationally and socially.  The veteran was noted to be 
abusing alcohol and this appeared to be an attempt to self 
medicate his post traumatic stress disorder.  The veteran's 
prognosis was listed as guarded.  The examiner noted that the 
symptoms of PTSD appeared "perhaps slightly worse that when 
he was previously evaluated [in January 2004]."

Based on the foregoing, the Board finds that the while the 
evidence warrants a 70 percent rating, a 100 percent rating 
is not in order.  In this regard, the examiners almost 
unanimously describe the appellant's post traumatic stress 
disorder as being severely disabling, and the global 
assessment of functioning scores assigned are consistent with 
such a finding.  Hence, a 70 percent rating is assigned from 
July 24, 2003.

The evidence, however, preponderates against finding that the 
veteran's post traumatic stress disorder warrants a 100 
percent rating in the absence of any evidence of a gross 
impairment in thought processes, persistent delusions or 
hallucinations, grossly inappropriate behavior, or danger of 
hurting self or others.  The veteran is able to perform 
activities of daily living, he is not disoriented to time or 
place, and while mild memory impairment is present he is 
oriented to self.  

The Board concedes that the global assessment of functioning 
scores of 40 and 43 show examples of symptoms that arguably 
are supportive of a 100 percent rating.  Significantly, 
however, the veteran's actual symptoms  are the most 
probative in addressing an initial rating question.  Using a 
numbered score on the GAF scale to assign symptoms to a 
patient that were neither diagnosed nor observed, and then 
using those symptoms to determine a Diagnostic Code rating is 
inaccurate.  The Board finds the psychiatrists' observations 
and specific statements regarding the veteran's symptoms to 
be most probative in determining his rating.

The Board considered whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The veteran has not required frequent hospitalization for 
PTSD, and the manifestations of such are consistent with the 
assigned schedular evaluation of 70 percent.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
evaluation assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 70 percent evaluation for PTSD since July 24, 2003 is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


